Citation Nr: 0712139	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-17 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an earlier effective date prior to May 1, 2003 
for payment of Dependency and Indemnity Compensation 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The late veteran served on active duty from July 1966 to May 
1968.  The appellant is his surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the 
appellant payment of Dependency and Indemnity Compensation 
(DIC) benefits effective May 1, 2003, after determining that 
the veteran's cause of death was related to his period of 
active service.  The appellant is appealing the effective 
date assigned for payment of DIC monetary benefits.  


FINDINGS OF FACT

1.  The veteran died in April 2003 of cardio-respiratory 
arrest secondary to service-incurred hypertensive heart 
disease.

2.  The veteran's widow filed a claim for DIC benefits that 
was received by VA in November 2003.

3.  During the veteran's lifetime, service connection had not 
been established for any disabilities.

4.  The decedent had no claims for VA compensation benefits 
that were pending when he died in April 2003.




CONCLUSION OF LAW

The criteria for an effective date prior to May 1, 2003 for 
payment of DIC benefits have not been met.  38 U.S.C.A. § 
5110(d)(1) (West Supp. 2005); 38 C.F.R. §§ 3.20, 
3.31, 3.400(c)(2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  In this case, the 
appellant's claim for DIC benefits was received in November 
2003.  She was notified of the provisions of the VCAA in 
correspondence dated in January 2004 and April 2004.  Her 
claims for DIC benefits and Chapter 35 Dependents' 
Educational Assistance were thereafter granted in an October 
2004 rating decision, which assigned an effective date of May 
1, 2003, for the award of DIC payments. 

To the extent that the appellant now seeks an earlier 
effective date for the award of DIC payments, the Board finds 
that all evidence and information necessary to substantiate 
this claim are a part of the record, in that all official 
documents relating to the date of the veteran's death, as 
well as all documents relating to the time on which the 
appellant filed her claim for DIC benefits, and any documents 
relating to any pending claim that may have been filed by the 
veteran for VA compensation benefits have been associated 
with the claims folder.  To this extent, the appellant has 
been notified of VA's efforts to assist her. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
evidence is sufficient for an adequate determination of this 
appeal.  The duty to assist and duty to notify provisions of 
the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertain to claims for rating increases and earlier effective 
dates.  As will be further discussed below, resolution of the 
earlier effective date issue on appeal turns entirely upon 
the procedural record (i.e., when the appellant filed her 
claim for DIC benefits relative to the date of the veteran's 
death and whether or not the late veteran was receiving VA 
benefits or had a pending claim for VA benefits at the time 
of his death).  As there is nothing further that could be 
added to the record to change these facts, to move forward 
with the adjudication of this appeal would not cause any 
prejudice to the veteran.

Factual background and analysis

By rating action of October 2004, the appellant was granted 
service connection for the veteran's cause of death.  The 
veteran's official death certificate shows that he died on 
April [redacted], 2003 of cardio-respiratory arrest that was 
secondary to hypertensive heart disease.  The RO determined 
that the veteran's hypertensive heart disease was associated 
with nephritis with onset beginning in service (as shown in 
his service medical records) and allowed the appellant's 
claim for DIC benefits on this basis.  Although the effective 
date for the award of service connection for the veteran's 
cause of death was April 1, 2003, actual payment of monetary 
benefits based on DIC commenced on May 1, 2003.

The procedural facts of this case are not in dispute with 
respect to the DIC claim.  The veteran's official death 
certificate establishes the date of his death as April [redacted], 
2003.  The appellant filed her claim for DIC benefits in 
November 2003.  Effective dates for awards of service-
connected death benefits after separation from active duty 
are governed by 38 U.S.C.A. § 5110(d)(1) and 38 C.F.R. 
§ 3.400(c)(2), which provide for the assignment of an 
effective date of the first day of the month in which the 
veteran's death occurred if the claim is received within one 
year after the date of death; otherwise, the date of receipt 
of the claim.  The facts establish that the appellant's claim 
for DIC benefits was received well within one year following 
the veteran's death in April 2003.  Therefore, April 1, 2003 
is the correct effective date for awarding service connection 
for the veteran's cause of death.  However, as the late 
veteran was not service-connected for any disabilities at the 
time of his death, did not have a pending claim for VA 
benefits at the time of his death, and was not otherwise in 
receipt of any VA compensation or pension at the time of his 
death, the provisions of 38 C.F.R. §§ 3.20 and 3.31 do not 
allow for the actual payment of monetary benefits based on 
DIC to his surviving spouse prior to the first day of the 
calendar month following the month in which the award became 
effective.  Therefore, the RO's assignment of an effective 
date of May 1, 2003 for payment of DIC benefits was proper, 
and the Board finds that there is no factual or legal basis 
to allow for an effective date for payment of DIC benefits 
prior to this date.  The appellant's appeal is thus denied. 




ORDER

An effective date prior to May 1, 2003, for payment of DIC 
benefits is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


